Citation Nr: 0332622	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for pes 
planus. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi 
regional office (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's pes planus is essentially asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for pes planus are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the September 
2002 statement of the case (SOC) of the laws and regulations 
governing his claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.

An April 2001 letter informed the appellant of what 
information and evidence needed to be supplied, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was also 
notified of what evidence he must obtain to successfully 
prosecute his claim, what evidence VA had obtained and that 
VA had assisted him in attempting to obtain evidence that he 
had identified as relevant to his claim.  Additionally, the 
veteran was informed of the provisions of 38 C.F.R. § 3.159 
(2003).   The veteran was provided with a VA medical 
examination in September 2002, and private and VA treatment 
records have been obtained.  In a correspondence dated June 
2002, the veteran indicated that there was no additional 
relevant evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case the letter was 
sent to the veteran in April 2001, over two years prior to 
the Board's consideration of this case.  Furthermore, neither 
the veteran nor his representative has indicated the presence 
of any additional materials required to properly adjudicate 
the veteran's claim.  On the contrary, the veteran indicated 
in June 2002 that he had no additional information regarding 
his feet.  Thus, the Board finds that the PVA case does not 
require any delay in consideration of the veteran's claim.  
Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2003).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The service medical records show a history of painful feet 
since August 1943.  The veteran was hospitalized in October 
1945 and diagnosed with symptomatic pes planus.  The 
veteran's service separation examination, dated December 
1945, indicated that pes planus was aggravated in service. 

Service connection was granted for pes planus in March 2002.  
A noncompensable evaluation was assigned from August 8, 2000.  
The veteran now contends that he is entitled to a compensable 
evaluation.  

The veteran's foot disability is evaluated under Code 5276.  
Under that code, the currently assigned zero percent 
evaluation contemplates mild disability, with symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
evaluation contemplates moderate bilateral or unilateral 
disability, with weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  A 20 percent evaluation 
under that code contemplates unilateral severe disability, 
with objective evidence of marked deformity, accentuated pain 
and swelling on manipulation and use of the feet, with 
characteristic callosities.  A 30 percent evaluation is 
warranted if the aforementioned symptoms are present in both 
feet.

Lastly, a 50 percent evaluation requires pronounced 
disability, with marked pronation and extreme tenderness of 
the plantar surfaces of the feet, as well as marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, with the disability not being improved by 
orthopedic shoes or appliances.  If the aforementioned 
symptoms are present in only one foot, a rating of 30 percent 
is warranted.  38 C.F.R. § 4.71a, Code 5276 (2003).

The veteran underwent a VA foot examination at VAMC 
(Louisville, Mississippi) in September 2002.  The veteran's 
medical records were reviewed pursuant to the examination.  
The veteran did not offer any complaints regarding pes 
planus, though he stated that his lower extremities are 
always swollen.  No plantar calluses or warts were noted.  No 
tenderness was noted.  The veteran did not offer any 
complaints of pain.  The plantar arch appeared to be of 
normal height in spite of swelling.  An inversion/eversion 
stress test did not reveal any instability or tenderness.  X-
rays of both ankles indicated a few bone spurs, but no 
indication of pes planus.  The veteran did not have any 
complaint in either foot.

The impression was normal bilateral plantar arches.

A variety of treatment records from VAMC Jackson, Mississippi 
dated from September 1998 to February 2002 have also been 
associated with the claims folder.  Although they document 
occasional reports of pain or soreness in the feet, there is 
no medical evidence or symptomatology since August 2000 that 
warrants a compensatory evaluation under diagnostic code 
5276.  Indeed, none of the medical documents currently 
associated with the claims folder support a compensable 
rating under the relevant diagnostic code.  In essence, the 
pes planus is asymptomatic on objective testing.   Overall, 
the evidence does not demonstrate any compensable disability 
of the feet as a result of the veteran's military service 
since August 2000.  See Fenderson, supra.

Accordingly the veteran is not entitled to a compensable 
evaluation under Diagnostic Code 5276.  The evidence for and 
against the veteran's claim is not in relative equipoise, 
thus the reasonable doubt rule does not apply.  See 38 C.F.R. 
§ 3.102 (2003).  The benefit-of-doubt rule does not apply 
when the Board finds that 
a preponderance of the evidence is against the claim.  Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



